 

Credit Information Sharing Service Platform of Microfinance Industry

 

Member Service Agreement

 

Party A: Benefactum Alliance Business Consultant Beijing) Co., Ltd.

 

Legal representative: Liu Bodang

Address: Room 1105, 1106, 10/F, Building 1, No.6 Danleng Street, Haidian
District, Beijing

Tel: 68895736

Fax:

 

Party B: Beijing Allwin Credit Reference Co., Ltd.

 

Legal representative: Chang Sheng

Address: Room 503, Section B, TYG Center, C2 Dongsanhuan North Road, Chaoyang
District, Beijing

Tel: 010-84417938

Fax: 010-84417466



[ex10-31_001.jpg]

 

Beijing Allwin Credit Reference Co., Ltd.

Special seal for contract

 

   

 

 

Credit Information Sharing Service Platform of Microfinance Industry

 

Member Service Agreement

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

Party B: Beijing Allwin Credit Reference Co., Ltd.

 

Credit Information Sharing Service Platform of Microfinance Industry
(abbreviation: MPS, hereinafter referred to as the “sharing service platform”)
is an industry membership-based third-party credit service platform developed,
constructed and operated by Party B, aiming at providing accurate, efficient and
targeted credit services for the various agencies engaged in the microfinance
related business in our country to realize shared query of personal credit
information.

 

Party A is a legally registered and operating corporate body engaged in the
microfinance, microfinance intermediary service and personal consumption credit
business, taking natural persons as the credit objects, applying for becoming a
member agency of the sharing service platform voluntarily, for the need of
strengthening business risk management.

 

The Parties have signed this agreement upon consensus through friendly
negotiation.

 

. Party A has carefully read the Member Articles for the Credit Information
Sharing Service Platform of Microfinance Industry, and submitted the Form for
the Application of the Membership of the Credit Information Sharing Service
Platform of Microfinance Industry, verified and agreed by Party B, and become
the member agency of the sharing service platform.

 

2. The Parties agree to jointly abide by the Member Articles for the Credit
Information Sharing Service Platform of Microfinance Industry (hereinafter
referred to as the “Member Articles”).

 

3. Party A may choose freely the service functions of the sharing service
platform, and conduct shared inquiry of the personal credit information on the
sharing service platform according to the various specification requirements
stipulated by the of the member articles.

 

4. In order to ensure the normal use of the service functions of the sharing
service platform by Party A, Party B shall provide the following supporting
services for Party.

 

   

 

 

1). Open the user of the sharing service platform. Party B shall open 1 manage
user for Party A, and issue the corresponding user CA authentication
certificate.

 

If Party A needs to increase or close users, it shall notify Party Bin with the
form of official written documents, and Party B shall complete the formality of
increasing or closing users within 2 business days after receiving the written
documents of Party A, and send a notice of closing or increasing users to Party
A.

 

2). sharing service platform access services: Party B may provide two forms of
access services: interface query and USB query.

 

Party A may choose to access the sharing service platform according to its own
practical situation.

 

Party B shall provide Party A with the corresponding information and file format
specifications, as well as the network debugging and other essential technical
support and consulting services. For member agencies choosing interface query
access, Party B will only provide remote technical support and consulting
services in principle; for member agencies choosing USB query access, except for
providing remote technical support and consulting services, Party B is also
required to arrange 1 time of networking debugging service for the sharing
service platform at the office location of Party A.

 

3). Personnel training

 

Party B may train the operating personnel of the sharing service platform of
Party A by means of on-site and remote communication. The specific time, place
and manner of on-site training shall be negotiated otherwise by the Parties.

 

4). Guidance and consulting services

 

Party B may provide Party A with legal and management consulting services for
the compliant use of the sharing service platform, mainly including:

 

(1) Provide essential consultation and guidance for the supplementary revision
of the related contract documents entered into by and between the member
agencies, borrowers and employees.

 

   

 

 

(2) Provide essential consultation and guidance member agencies to formulate and
perfect management systems related to the use of the information sharing
platform.

 

In principle, Party B shall only provide Party A with the above consultation and
guidance services by means of remote communication.

 

5). Statistical service

 

(1) With the sharing service platform, Party A may make statistics to and
download the daily, monthly and annual shared inquiry records and consolidated
statement of the users of the agency. Where, query users of Party A can only
make statistics to and download the shared inquiry records and statistical
statement of the user; managing users of Party A may make statistics to and
download the shared inquiry records and statistical statement of all the users
of Party A, as well as the detail record and statistical statement of the
information of employee bad practice behavior submitted and inquired by Party A.

 

(2) Party B shall send the monthly statistical statement of the running of the
sharing service platform to Party A by email, etc. on a monthly basis, contents
of which shall include the member and user quantity, number of natural persons
included, shared inquiries and other statistical information of the sharing
service platform.

 

5. The period when the sharing service platform is popularized is the period of
toll-free services, without charging any fee from Party A.

 

To assure the sustainable operation of the sharing service platform, after the
official operation of the sharing service platform, Party B will charge fees
from Party A according to the unified membership service polices and charging
standards.

 

30 days before the end of the popularization period of the sharing service
platform, Party B will notify Party Ain written form and sign a supplementary
agreement with Party A in respect of the specific matter of charging fees.

 

6. As a member agency of the sharing service platform, Party A shall assume and
fulfill the following responsibilities and obligations. If Party A causes
economic losses to Party B due to violating the following terms, the former
shall assume liabilities for compensation, and the latter shall have the right
to terminate this agreement unilaterally.

 

   

 

 

1). Party A shall abide by the member responsibilities and obligations
prescribed by the Member Articles, accept the supervision and inspection of
Party B consciously, cooperate with the operating services and management work
of the sharing service platform of Party B, and Party A shall not provide false
information to Party B for the purpose of coping with the inspection. Otherwise,
all the legal liabilities arising therefrom shall be borne by Party A.

 

2). Before using the MSP to inquire personal information, Party A shall obtain
the written authorization agreement of the subject of information. Otherwise,
all the legal liabilities arising therefrom shall be borne by Party A.

 

3). Before submitting the personal information to Party B, Party A shall obtain
the written authorization agreement of the subject of information and agree on
the scope of information collection, informing the subject of information that,
its personal information will be recorded in the credit information database of
Party B. Otherwise, all the legal liabilities arising therefrom shall be borne
by Party A.

 

4).Party A is obliged to manage properly and keep confidential permanently the
personal information obtained on the MSP platform, and shall not use it for
other purposes in addition to the use in accordance with the law; shall not
disclose to any organization and individual the personal information; shall not
use the personal information obtained for purposes other than microfinance
business risk management by Party A; without the written consent of Party B,
Party A shall not provide the personal information obtained from Party B to any
third parties; otherwise, the legal liabilities resulted therefrom shall be
borne by Party A. After the termination of this agreement, this clause shall
still have the legal force.

 

5). When providing bad personal information to Party B, Party A shall inform the
information subject beforehand, and keep the evidences of notification, such as
call records, SMS, e-mail, etc. If Party A fails to inform the information
subject the provision of the bad personal information to Party B, it shall bear
the legal liabilities arising therefrom.

 

6). Party A can only use the U-Key\MSP interface by itself, and shall not lend,
lease, transfer, or sell them to any third parties.

 

7). Party A shall assure the integrity of the information submitted to Party B,
including but not limited to the basic personal information, loan application
information, loan contract information, and repayment behavior information.

 

   

 

 

7. As the operating organization of the sharing service platform, Party B shall
assume and fulfill the following responsibilities and obligations:

 

1). Establish and perfect the management system and service process according to
the relevant requirements of the member articles and this agreement, assure
adequately the safe and stable operation of the sharing service platform, do
earnestly the management and service work on the member agencies, and guarantee
effectively the various rights and interests of the member agencies.

 

2). Party B is obliged to keep confidential the personal credit information
submitted by Party A through shared inquiry. Except for being used according to
laws and regulations and according to the methods agreed hereof, Party B shall
not reveal or disclose such information to any third parties directly or
indirectly.

 

3). Party B is obliged to keep properly the enterprise data and member
registration information submitted by Party A during the application of
membership qualification.

 

4). Party B is obliged to report to Party A the working condition, change
condition of committee member composition and other conditions of the
supervisory committee of the Credit Information Sharing Service Platform of
Microfinance Industry by means of email and other forms at regular intervals.

 

5). Party B is obliged to establish effective and convenient channels and
processes accept and handle timely and properly the comments, suggestions and
complaints from Party A on the operation management and service work of the
sharing service platform.

 

8. The Parties shall cooperate to dispose the objection information of the
information subject.

 

Clients of Party A can view their personal credit reports obtained by Party A
from the sharing service platform. If there is any objection from any client on
the information set forth by its personal credit report, Party A can provide it
with the Application Form for the Complaint of Objection Information, and fax
the Application Form for the Complaint of Objection Information filled out by
the client to Party B, which will be verified and handled by Party B according
to the process.

 

   

 

 

The wrong information caused by Party B during the processing of the information
data shall be corrected by Party B without delay in the database of the sharing
service platform, and within 2 days after the correction, Party B shall inform
Party A and the information subject the disposal result in written form.

 

If the objection information is from the raw information submitted by Party A,
Party A shall be responsible for the verification and handling, and inform Party
B in written form within 2 days after the final disposal result of the objection
information is determined. Party B shall be responsible for the correction of
the objection information in the database of the sharing service platform,
inform Party A and the information subject in written form within 2 days after
the completion of the correction.

 

9. Party B shall have the intellectual property rights for the sharing service
platform as well as the related service design. Party A shall not copy or
produce the credit information sharing service system and service products
identical or similar to the sharing service platform operated by Party B,
including system structure, page design, sharing inquiry mode, information data
specification and query result report contents, etc.

 

10. For delayed service, leakage of information and data as well as failure in
performing this agreement due to events of force majeure, Party B will assume no
liability.

 

11. All disputes arising from or in connection with the performance of this
agreement as well as the annexes thereof shall first be settled by the Parties
through friendly negotiation. If the negotiation fails, the Parties shall file
the disputes to Beijing Arbitration Commission for arbitration upon consensus,
and the Parties shall agree with the arbitration award made by the executive
committee.

 

12. Correspondences of any written form in connection with this agreement shall
be in Chinese, which shall be sent out by hand, registered mail or fax. If
delivered by hand, the day of the delivery shall be deemed as the service date;
if sent by registered mail, the seventh day from the mail receipt postmark date
shall be deemed as the service date; if sent out by fax, it shall be deemed as
served after being confirmed by the receiving party through telephone.

 

13. If one of the following conditions occurs, either party shall have the right
to terminate this agreement unilaterally by sending a written notice to the
other party, this agreement will terminate automatically.

 

1). Party A gives up the membership voluntarily.

 

   

 

 

2). Party B cancels the membership of Party A according to the relevant
provisions of the Member Articles for the Credit Information Sharing Service
Platform of Microfinance Industry

 

3). Either party enters into bankruptcy, liquidation, suspend business for
rectification or termination of business.

 

4). This agreement is unable to be executed or purposes of this agreement are
unable to be realized due to the issuance or modification of any laws and
regulations or the requirements of supervisory authorities.

 

14. If any provision of this agreement is in conflict with the future laws,
regulations, rules and regulatory documents of our country, the Parties shall
make corresponding changes to the related terms hereof according to the
stipulations of such laws, regulations, rules and regulatory documents through
friendly negotiation.

 

15. This agreement will come into force after being signed and sealed by the
legal representatives or authorized representatives of the Parties. This
agreement and its annexes are made out in duplicate, with each party holding one
copy respectively, which shall have same legal effect.

 

16. For any matters not covered hereof, the Parties shall negotiate otherwise,
and sign a supplementary agreement. Any modifications made to this agreement and
its annexes can only take effect after being signed and seal in writing by the
Parties.

 

Party A: [ex10-31_002.jpg] (Official seal) [ex10-31_003.jpg]



 

Representative of Party A: (Signature) Benefactum Alliance Business Consultant
(Beijing) Co., Ltd.

 

 

Party B: Beijing Allwin Credit Reference Co., Ltd. (offical seal)
[ex10-31_004.jpg]

Representative of Party B: (Signature)

[ex10-31_005.jpg]

 

Beijing Allwin Credit Reference Co., Ltd.

Special seal for contract

 

Date of signing: July 3, 2015

 

   

 

 

 

